Citation Nr: 0503126	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  00-01 795	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to accrued benefits based on a claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), emphysema, and lung cancer.

2.  Entitlement to service connection for the cause of the 
appellant's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The appellant, who died in June 1998, served on active duty 
from December 1940 to December 1941.  The appellant is his 
son.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2001, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, confirmed and continued 
its denial of entitlement to accrued benefits based on a 
claim of entitlement to service connection for COPD, 
emphysema, and lung cancer.  It also confirmed the denial of 
entitlement to service connection for the cause of the 
appellant's death.  Thereafter, the case was returned to the 
Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2004, the Board determined that it required the 
opinion of an Independent Medical Expert (IME).  38 U.S.C.A. 
§ 7109 (West 2002); 38 C.F.R. § 20.901(d) (2004).

After reviewing the veteran's claims file, the IME's report 
was sent to the Board in a letter, dated in May 2004.  In 
June 2004, the Board furnished a copy of that letter to the 
appellant for his review.  The Board explained the 
appellant's options, including the fact that he had 60 days 
from the date of the letter to submit additional evidence or 
argument.  In response to that letter, the appellant reported 
that he had no further argument or evidence to present.
In September 2004, the Board noted that there had been a 
change in the law, which permitted him the option of having 
the case remanded to RO for a review of the new medical 
opinion prior to a review by the Board.  See Padgett v. 
Principi, No. 02-2259 (U.S. Vet. App. July 9, 2004).  He was 
also informed that he could waive his right to have the RO 
review that opinion, in which case, the Board would proceed 
with adjudication of the case.

In October 2004, the appellant, through his representative, 
declined to waive his right to have the RO review the new 
medical opinion prior to consideration by the Board.  

The Board subsequently determined that it did not need to 
solicit waivers to permit it to review the IME opinions in 
the first instance.  However, since the Board's initial 
letter had provided the appellant the option of having the RO 
or the Board review such opinions in the first instance, fair 
process considerations dictated that the appellant retain 
that option.  

In light of the foregoing, the Board is constrained to remand 
this case for the following actions:

Review the veteran's claims file, 
including the May 2004 report of the IME.  
Then undertake any indicated development.  
Following such development, readjudicate 
the issues of entitlement to accrued 
benefits based on a claim of entitlement 
to service connection for COPD, 
emphysema, and lung cancer and 
entitlement to service connection for the 
cause of the appellant's death.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, he and 
his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issues.  It must be emphasized, however, that the appellant 
has the right to submit additional evidence and argument on 
the matters remanded by the Board.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



                  
_________________________________________________
	G. H. SHUFELT
	Appellants Law Judge, Board of Appellants' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Appellants' Appeals is appealable to the United 
States Court of Appeals for Appellants Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).



